Citation Nr: 0326213	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  00-16 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of meningeal 
encephalitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his father, and friends K.R. and D.M.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
December 1993.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a September 1998 rating 
decision of the Seattle, Washington, Department of Veterans 
Affairs (VA) Regional Office (RO).

In April 2003, the Board informed the veteran that it would 
be undertaking additional development for the issues of 
entitlement to service connection for residuals of meningeal 
encephalitis.  Specifically, the Board obtained Social 
Security records and VA treatment records.  However, on May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit invalidated the regulation that authorizes the Board 
to undertake development and decide a claim based on that 
evidence, absent a waiver of RO consideration by the veteran. 
(38 C.F.R. § 19.2(a)(2)).  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F3d 1339 (Fed. Cir. 2003).  
There has been no waiver in this case, therefore, the case 
must be remanded to the RO for adjudication based on the 
newly developed evidence.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Review of the claims file reveals that the veteran's claim 
was initially denied by the RO in September 1998.  
Subsequently, the RO issued a Statement of the Case (SOC) 
dated in June 2000.  The SOC discussed the RO's conclusions, 
indicated what evidence had been obtained, and provided 
reasons and bases for the decision.  The Board notes that the 
VCAA requires that the appellant be informed what evidence 
would be necessary to grant the claim and what actions the RO 
will take and what actions the appellant must take.  VA has 
not provided this notice to the veteran.  The VCAA also 
requires that the veteran be informed of the provisions of 
the VCAA.  VA has not provided this notice to the veteran 
either.  Therefore, the case must be remanded to provide the 
veteran the appropriate notice.

As indicated above, the Board has obtained additional 
evidence that is pertinent to this appeal.  This evidence has 
been obtained after the RO issued the most recent Statement 
of the Case.  Also, the RO has not reviewed this new evidence 
in the first instance and the veteran has not waived the 
right to have this new evidence considered originally by the 
RO.  The Board's authority to issue a decision in the first 
instance based on evidence developed by the Board has been 
invalidated.  The Board has obtained additional medical 
evidence that is pertinent to the veteran's claims, which the 
RO has not yet reviewed.  Therefore, due process 
considerations mandate that this case be remanded to have the 
RO review the evidence in the first instance and issue an 
SSOC if the benefit sought on appeal remains denied.  

A remand in this case is required so that the RO can 
readjudicate the veteran's claims based on the newly acquired 
evidence.  Accordingly, the Board finds that the case must be 
remanded to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
Particularly, the RO must notify the 
appellant of the applicable provisions 
of the VCAA, including what evidence is 
needed to support her claims, what 
evidence VA will develop, and what 
evidence the appellant must furnish.  

2.	The RO should readjudicate this claim, 
including reviewing the evidence 
obtained from the Social Security 
Administration and the VA treatment 
records.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




